                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

CARLON ANDERSON,

                Petitioner,

                v.                                              CASE NO. 19-3072-JWL

N. ENGLISH, Warden,
USP-Leavenworth,

                Respondent.


                                               ORDER

        This matter is a petition for habeas corpus filed under 28 U.S.C. § 2241. On May 7,

2019, the Court entered an Order (Doc. 4) denying Petitioner’s Application to Proceed Without

Prepayment of Fees and ordering Petitioner to submit the $5.00 filing fee by May 24, 2019.

Petitioner failed to submit the filing fee by the deadline. On May 29, 2019, the Court entered an

Order to Show Cause (Doc. 5) granting Petitioner until June 14, 2019, in which to show cause

why this action should not be dismissed without prejudice pursuant to Rule 41(b) for failure to

comply with court orders. Petitioner has failed to respond to the Order to Show Cause and the

deadline for responding has passed.

        Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F.

App’x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as

permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is


                                                   1
not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).

       Plaintiff has failed to comply with the Court’s Orders within the allowed time.

Therefore, this case is dismissed without prejudice pursuant to Rule 41(b).

       IT IS THEREFORE ORDERED THAT this case is dismissed without prejudice

pursuant to Rule 41(b) for failure to comply with court orders.

       IT IS SO ORDERED.

       Dated in Kansas City, Kansas, on this 17th day of June, 2019.

                                             S/ John W. Lungstrum
                                             JOHN W. LUNGSTRUM
                                             UNITED STATES DISTRICT JUDGE




                                                2
